Citation Nr: 1505828	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  10-14 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability.

3.  Entitlement to service connection for degenerative joint disease of multiple sites.

4.  Entitlement to service connection for Type II diabetes mellitus.

5.  Entitlement to service connection for a cardiac disability, to include ischemic heart disease.

6.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for a bilateral upper extremity disability, to include as secondary to diabetes mellitus.
8.  Entitlement to service connection for a bilateral lower extremity disability, to include as secondary to diabetes mellitus.

9.  Entitlement to service connection for peripheral vascular disease, to include as secondary to diabetes mellitus.

10.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

11.  Entitlement to service connection for a right hip disability, to include as secondary to diabetes mellitus.

12.  Entitlement to service connection for a sleep disability, to include as secondary to diabetes mellitus.

13.  Entitlement to service connection for Horner's syndrome, to include as secondary to diabetes mellitus.

14.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Douglas Friedman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to July 1973.  He also had 2 years, 11 months, and 20 days of prior active service.

These matters come before the Board of Veterans' Appeals (Board) from June 2008, December 2009, and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned at an August 2014 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the file.

The Board notes that the agency of original jurisdiction (AOJ) has characterized the psychiatric issue on appeal as being entitlement to service connection for PTSD and that this issue was adjudicated by the AOJ on a de novo basis.  However, a claim of service connection for a psychiatric disability was denied in an unappealed August 1973 rating decision.

Where the claim in question has been finally adjudicated at the AOJ level and not appealed, the statutes make clear that the Board must initially determine whether new and material evidence has been submitted with regard to the claim of service connection for a psychiatric disability, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim. Hickson v. West, 11 Vet. App. 374, 377 (1998).  Thus, despite the prior characterization of the psychiatric issue throughout the appeal, the Board has included the issue of whether new and material evidence has been received to reopen the claim of service connection for a psychiatric disability.

The issues of entitlement to service connection for a bilateral upper extremity disability, a right hip disability, and a sleep disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In August 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his petition to reopen the claim of service connection for bilateral hearing loss and the claim of service connection for degenerative joint disease of multiple sites.

2.  The Veteran's claim of service connection for a psychiatric disability was originally denied in an August 1973 rating decision on the basis that his condition was of a constitutional or developmental nature and was not a disability for VA compensation purposes; the Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance.  

3.  Evidence received since the August 1973 RO decision includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability, the absence of which was the basis of the previous denial.

4.  The Veteran was exposed to herbicides in Vietnam during the Vietnam War era.

5.  The Veteran has been diagnosed as having Type II diabetes mellitus and ischemic heart disease.

6.  The Veteran has hypertension secondary to his now service-connected diabetes mellitus.

7.  The Veteran has bilateral peripheral neuropathy of the lower extremities secondary to his now service-connected diabetes mellitus.

8.  The Veteran has peripheral vascular disease secondary to his now service-connected diabetes mellitus.

9.  The Veteran has erectile dysfunction secondary to his now service-connected diabetes mellitus.

10.  The Veteran has Horner's syndrome secondary to his now service-connected diabetes mellitus.

11.  The Veteran has been diagnosed with PTSD by a VA psychologist based on an in-service stressor involving fear of hostile military activity consistent with the circumstances of his service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, with respect to the issues of whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss and entitlement to service connection for degenerative joint disease of multiple sites, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The RO's August 1973 decision that denied the claim of service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. 
§§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

3.  The evidence received since the August 1973 decision is new and material and sufficient to reopen the claim of service connection for a psychiatric disability.  
38 U.S.C.A. §§ 5107(b), 5108 (West 2014); 38 C.F.R. § 3.156(a).

4.  Type II diabetes mellitus was incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2014).

5.  Ischemic heart disease was incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309(e).

6.  The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310 (2014).

7.  The criteria for service connection for bilateral peripheral neuropathy of the lower extremities are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310.

8.  The criteria for service connection for peripheral vascular disease are met.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310.

9.  The criteria for service connection for erectile dysfunction are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310.

10.  The criteria for service connection for Horner's syndrome are met.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310.

11.  The Veteran's PTSD is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  In the present case, it was acknowledged on the record during the August 2014 Board hearing that the Veteran wished to withdraw from appeal his petition to reopen the claim of service connection for bilateral hearing loss and the claim of service connection for degenerative joint disease of multiple sites.  As the Veteran has withdrawn the appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues on appeal, and the appeal as to these issues is dismissed.

II. Duties to Notify and Assist

In light of the Board's favorable decision in reopening the claim of service connection for a psychiatric disability, and as the Board is granting the claims of service connection for diabetes mellitus, a cardiac disability, hypertension, a bilateral lower extremity disability, erectile dysfunction, Horner's syndrome, and PTSD, the claims are substantiated, and there are no further duties under the Veterans Claims Assistance Act of 2000 at this time.  

III. Petition to Reopen 

Generally, an RO decision denying a claim that has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence that was not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of service connection for a psychiatric disability in an August 1973 rating decision on the basis that his condition was of a constitutional or developmental nature and was not a disability for VA compensation purposes.  Specifically, this decision explained that service records revealed that the Veteran had a cyclothymic personality disorder due to a chronic lifelong characterological behavior pattern.  A complete mental status examination revealed no findings of a psychosis or neurosis.  The Veteran was notified of the RO's August 1973 decision, he did not appeal the decision, and new and material evidence was not received within one year of its issuance.  Thus, the August 1973 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent new evidence received since the August 1973 denial includes a May 2012 VA psychiatry consultation note, VA psychiatry outpatient treatment notes dated in October 2012 and February 2013, a March 2013 VA psychologist outpatient treatment note, and a July 2014 VA psychiatry physician evaluation note.  These records reveal that the Veteran has been diagnosed as having PTSD.  In light of the fact that the Veteran has reported psychiatric stressors in service and reported during the October 2012 VA psychiatry evaluation that he had been experiencing transient suicidal ideation ever since service (i.e., for 35 to 40 years), the additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran has a current acquired psychiatric disability which may be related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  The evidence is, therefore, new and material, and the claim of service connection for a psychiatric disability is reopened.

IV. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  
38 C.F.R. § 3.310(b).  As service connection for a claimed disability is not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of 38 C.F.R. § 3.310 is applicable in this case.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b) (West 2014); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Diabetes Mellitus and Cardiac Disability

Medical records, including an April 2013 VA primary care treatment note, reveal that the Veteran has been diagnosed as having Type II diabetes mellitus and ischemic heart disease.  Thus, current disabilities have been demonstrated.

The Veteran contends that he was exposed to herbicides in service on a number of occasions.  For example, he has reported that while stationed at Ubon Royal Thai Air Force Base in Thailand (Ubon), he was on temporary duty in Vietnam in the spring of 1972 at Bien Hoa Air Base (Bien Hoa).  During that time he served as an aircraft mechanic.  He is competent to report temporary duty in Vietnam during the Vietnam War era.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

An October 2007 response from the National Personnel Records Center (NPRC) reveals that although there were no records to show that the Veteran was exposed to herbicides in service, the NPRC was unable to determine whether or not he had in-country service in Vietnam.
Service personnel records indicate that the Veteran was stationed at Ubon beginning in September 1971.  An April 1972 "TSGT, SSGT and SGT Performance Report" (AF Form 910) indicates that he served as an aircraft pneudraulic repairman and that he was "serving a tour in Southeast Asia" at the time of the performance evaluation.

The claims file contains some of the Veteran's military pay records for the period from January through December 1972.  These records reveal that his general entitlement pay was increased by $130.00 in June 1972.  His year to date pay in June 1972 reflected the April 1972 year to date pay plus $130.00.  Also, his year to date tax in June 1972 reverted back to same amount that was shown in April 1972.  In an October 2008 statement, the Veteran explained that the additional $130.00 received in June 1972 was combat pay for his time spent serving in Vietnam in the spring of 1972.  Also, the change in his year to date tax in June 1972 back to the amount shown in April 1972 reflected his tax-exempt status for being in a combat zone.

In August 2014, the Veteran's representative e-mailed an archivist at the Air Force Historical Research Agency.  The archivist confirmed that "[i]f the Veteran had received combat pay, as verified by his pay records, then he would have to have been in South Vietnam."

The Veteran has submitted a photograph of himself that he contends was taken at his assigned base in Vietnam.  The photograph includes an image of a sign which reads "Fire Exit" as well as a Vietnamese translation of "Fire Exit."  

Moreover, the Veteran has submitted several lay statements which attest to the fact that he temporarily served in Vietnam.  In a July 2008 affidavit, the Veteran's son (an Air Force Captain) stated that to the best of his knowledge, the Veteran deployed to Bien Hoa in Vietnam in the spring of 1972.  He remembered that his mother had expressed dismay in the fact that the Veteran had been sent to Vietnam, that his godfather (a Vietnam veteran) had told stories about his time in Vietnam with the Veteran, and that his grandmother had talked about the Veteran's time in Vietnam.
The Veteran's friend (L.C.) stated in a June 2010 letter that he had corresponded with the Veteran during his time in service and that he was temporarily stationed in Vietnam during his time in Thailand.  Also, a fellow service member (H.C.) reported in a March 2012 letter that the Veteran had served under him at Ubon and that he was sent to Vietnam from approximately April to June 1972.  The Board notes that H.C.'s name and signature are included on the April 1972 AF Form 910.

There is no affirmative evidence to explicitly contradict the Veteran's reports of having been temporarily stationed in Vietnam.  Rather, they are consistent with the pay information included in the file, the photograph submitted by the Veteran, the information received from the Air Force Historical Research Agency, and the lay statements of record.  Thus, the Board finds the Veteran's reports of temporary duty in Vietnam during the Vietnam War era to be credible.  Resolving all reasonable doubt in his favor, the Board concludes that service in the Republic of Vietnam during the Vietnam War era has been demonstrated.  38 U.S.C.A. § 5107(b).

Furthermore, because the Veteran served in Vietnam he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  As the Veteran has current Type 2 diabetes mellitus and ischemic heart disease and he was exposed to herbicides in Vietnam, service connection for diabetes mellitus and ischemic heart disease is granted on a presumptive basis.  
38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.309(e).

B. Hypertension, Bilateral Lower Extremity Disability, Peripheral Vascular Disease, Erectile Dysfunction, and Horner's Syndrome

Medical records, such as Nerve Conduction Study/Electromyogram reports from CNC Neurology dated in April 2007, a January 2011 VA eye optometry consultation note, an October 2012 VA primary care treatment note, and a September 2014 "Diabetes Mellitus Disability Benefits Questionnaire" form (VA Form 21-0960E-1) completed by the Veteran's physician include diagnoses of hypertension, bilateral peripheral neuropathy of the lower extremities, peripheral vascular disease, erectile dysfunction, and Horner's syndrome.  Thus, current disabilities have been demonstrated.
The only medical opinion as to whether the current hypertension, bilateral peripheral neuropathy of the lower extremities, peripheral vascular disease, erectile dysfunction, and Horner's syndrome are related to the now service-connected diabetes mellitus is that of the VA physician who completed the September 2014 VA Form 21-0960E-1.  The physician opined that each of these disabilities were likely ("at least as likely as not") due to diabetes mellitus.

While the physician who provided the September 2014 opinion did not provide any specific rationale, she nonetheless concluded that based upon her treatment of the Veteran, his current hypertension, bilateral peripheral neuropathy of the lower extremities, peripheral vascular disease, erectile dysfunction, and Horner's syndrome were caused by his diagnosed diabetes mellitus.  There are no medical opinions contrary to that of the September 2014 opinion with respect to whether a relationship exists between these disabilities and diabetes mellitus. 

In sum, the preponderance of the evidence reflects that the Veteran has current hypertension, bilateral peripheral neuropathy of the lower extremities, peripheral vascular disease, erectile dysfunction, and Horner's syndrome, and that these disabilities were caused by his now service-connected diabetes mellitus.  In light of the September 2014 opinion and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for hypertension, bilateral peripheral neuropathy of the lower extremities, peripheral vascular disease, erectile dysfunction, and Horner's syndrome have been met.  Hence, service connection for these disabilities is granted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

C. Psychiatric Disability

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

A March 2013 VA psychology evaluation note reveals that the Veteran has been diagnosed as having PTSD.  This treatment record is co-signed by a VA psychologist.  Thus, current PTSD has been demonstrated.

The Veteran has reported that his PTSD is due to an incident that occurred in service while he was temporarily stationed at Bien Hoa in Vietnam.  He has reported that the base came under an enemy mortar attack, but that he was unable to seek shelter in a bunker because it was full.  As a result, he had to lie on the ground out in the open.  

The March 2013 VA psychology evaluation note establishes a link between the Veteran's PTSD and the reported in-service stressor in that the PTSD diagnosis was based solely on that stressor.  The medical professional who conducted the evaluation explained that the Veteran's response to the reported stressor involved intense fear, helplessness, or horror.   

As explained above, the Board has conceded that the Veteran temporarily served in Vietnam at Bien Hoa during the Vietnam War era.  In light of this fact and the fact that he has been diagnosed by a VA psychologist as having PTSD based upon an in-service stressor related to fear of hostile military activity in Vietnam, the Board finds that the criteria for service connection for PTSD are met and service connection is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.304(f).


ORDER

The appeal as to the issue of whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss is dismissed.

The appeal as to the issue of entitlement to service connection for degenerative joint disease of multiple sites is dismissed.

As new and material evidence has been received, the claim of service connection for a psychiatric disability is reopened, and the appeal of this issue is granted.

Entitlement to service connection for Type II diabetes mellitus is granted.

Entitlement to service connection for ischemic heart disease is granted.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities is granted.

Entitlement to service connection for peripheral vascular disease is granted.

Entitlement to service connection for erectile dysfunction is granted.

Entitlement to service connection for Horner's syndrome is granted.

Entitlement to service connection for PTSD is granted.

REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In the present case, the Veteran claims that he has a current bilateral upper extremity disability, a current sleep disability, and a current right hip disability and that each of these disabilities are related to his now service-connected diabetes mellitus.  Medical records, including a July 2010 VA orthopedic surgery consultation note, an August 2013 VA diagnostic study note, and the September 2014 VA Form 21-0960E-1 reveal that the Veteran has been diagnosed as having peripheral neuropathy, carpal tunnel syndrome, right hip osteoarthritis, and obstructive sleep apnea.  Thus, there is competent evidence of current bilateral upper extremity, right hip, and sleep disabilities.

The September 2014 VA Form 21-0960E-1 includes an opinion that the Veteran's peripheral neuropathy was likely ("at least as likely as not") due to diabetes mellitus.  It is unclear, however, whether the peripheral neuropathy affects his upper extremities.

In sum, there is competent evidence of current peripheral neuropathy and a medical opinion that this disability is likely related to the Veteran's now service-connected diabetes mellitus.  This evidence suggests that the Veteran may have a bilateral upper extremity disability related to his diabetes mellitus.  Thus, VA's duty to obtain an examination as to the nature and etiology of any current bilateral upper extremity disability, is triggered.  Also, in light of the fact that the claims of service connection for a right hip disability and a sleep disability are otherwise being remanded for additional development and as the Veteran claims that these disabilities are also the result of his service-connected diabetes mellitus, examinations should also be conducted to determine the nature and etiology of any current right hip and sleep disabilities.

Moreover, evidence associated with the Veteran's record, including a June 2012 VA substance abuse treatment program note, reveal that he has been in receipt of Social Security Administration (SSA) disability benefits for an unspecified disability.  The medical records related to the SSA's disability determination have not yet been associated with the file and may be relevant.

Also, evidence associated with the file indicates that the Veteran has received private treatment for some of his claimed disabilities from Dr. Shack, Dr. Burt, Dr. Leichter, Dr. King, Jack Hughston Memorial Hospital, and PT Solutions.  Although some of these records pertain to treatment for the already service-connected diabetes mellitus, they are nonetheless relevant because the Veteran contends that his other claimed disabilities are related to diabetes mellitus.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied on to make the decision.

2.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for a bilateral upper extremity disability, a right hip disability, and a sleep disability, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete authorizations for VA to obtain all records of his treatment for a bilateral upper extremity disability, a right hip disability, and a sleep disability from Dr. Shack, Dr. Burt, Dr. Leichter, Dr. King, Jack Hughston Memorial Hospital, and PT Solutions, and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current upper extremity disability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current upper extremity disability identified (i.e., any upper extremity disability diagnosed since September 2007 including, but not limited to, carpal tunnel syndrome and any peripheral neuropathy), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current upper extremity disability had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed organic disease of the nervous system), or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current upper extremity disability was caused (in whole or in part) by the Veteran's service-connected diabetes mellitus?

(c)  Is it at least as likely as not (50 percent probability or more) that the current upper extremity disability was aggravated (made chronically worse) by the Veteran's service-connected diabetes mellitus?

If any current upper extremity disability was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

A complete rationale should be given for all opinions and conclusions expressed.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right hip disability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current right hip disability identified (i.e., any right hip disability diagnosed since September 2007), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current right hip disability had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current right hip disability was caused (in whole or in part) by the Veteran's service-connected diabetes mellitus?

(c)  Is it at least as likely as not (50 percent probability or more) that the current right hip disability was aggravated (made chronically worse) by the Veteran's service-connected diabetes mellitus?

If any current right hip disability was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

A complete rationale should be given for all opinions and conclusions expressed.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current sleep disability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.
For each current sleep disability identified (i.e., any sleep disability diagnosed since September 2007 including, but not limited to, sleep apnea), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current sleep disability had its onset in service or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current sleep disability was caused (in whole or in part) by the Veteran's service-connected diabetes mellitus or PTSD?

(c)  Is it at least as likely as not (50 percent probability or more) that the current sleep disability was aggravated (made chronically worse) by the Veteran's service-connected diabetes mellitus or PTSD?

If any current sleep disability was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinion, the examiner must acknowledge and comment on the medical literature submitted by the Veteran concerning the possible association between diabetes and sleep apnea (see article entitled Best Buddies: Diabetes & Sleep Apnea attached to a December 2014 correspondence sent by the Veteran's representative).

A complete rationale should be given for all opinions and conclusions expressed.

6.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


